UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For The Quarterly Period Ended September 30, 2009 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For The Transition Period from To Commission file number: 000-52394 LIFE EXCHANGE, INC. (Exact name of registrant business issuer as specified in its charter) Nevada 20-2602277 (State or other jurisdiction (IRS Employer Identification No.) of incorporation or organization) 2001 Biscayne Blvd., Suite 2102, Miami, FL 33137 (Address of principal executive offices) (zip code) (866) 907-9766 (Registrant’s telephone number, including area code) (Former Name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceeding 12 months (or for such short period that the registrant was required to submit and post such files).Yes [ ] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the issuer is a shell company (as defined in rule 12b-2 of the Exchange Act) Yes [ ] No [X] APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of November 13,2009, there were 178,465,000 shares of the Registrant's Common Stock, $0.001 par value per share, outstanding. LIFE EXCHANGE INC For The Quarterly Period Ending September 30, 2009 TABLE OF CONTENTS PART 1  FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements . 4 Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operations . 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk . 15 Item 4. Controls and Procedures  15 PART II  OTHER INFORMATION Item 1. Legal Proceedings  16 Item 1A. Risk Factors  16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds  16 Item 3. Defaults upon Senior Securities  16 Item 4.T Submission of Matters to a Vote of Security Holders  16 Item 5. Other Information . 16 Item 6. Exhibits  17 LIFE EXCHANGE, INC AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS September 30, June 30, Unaudited ASSETS CURRENT ASSETS Cash $ 50,398 $ 34,193 Accounts receivable, net 2,757 70,043 TOTAL CURRENT ASSETS 53,155 104,236 PROPERTY, EQUIPMENT AND IMPROVEMENTS, NET 8,497 9,861 OTHER ASSETS, NET 7,167 7,333 TOTAL ASSETS $ 68,819 $ 121,430 LIABILITIES AND SHAREHOLDERS' DEFICIT CURRENT LIABILITIES Trade accounts payable $ 135,920 $ 155,433 Accrued expenses, payroll and related taxes 20,102 8,477 Notes payable - related party 559,839 550,076 TOTAL CURRENT LIABILITIES 715,861 713,986 TOTAL LIABILITES 715,861 713,986 COMMITMENTS AND CONTINGENCIES SHAREHOLDERS' DEFICIT Preferred stock $0.001 par value Authorized 20,000,000 shares. No shares issued and outstanding Common Stock $ 0.001 par value Authorized 250,000,000 shares 178,465,000 and 178,315,000 shares issued and outstanding as of September 30, 2009 and June 30, 2009 respectively 178,465 178,315 Additional paid in capital 589,732 570,382 Accumulated deficit (1,415,239) (1,341,253) TOTAL SHAREHOLDERS' DEFICIT (647,042) (592,556) TOTAL LIABILITIES AND SHAREHOLDERS' DEFICIT $ 68,819 $ 121,430 The accompanying notes are an integral part of these financial statements. LIFE EXCHANGE, INC AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS Unaudited For the three months ended September 30 NET REVENUES $ 175,993 $ 103,833 COST AND EXPENSES Cost of net revenues Internet 5,027 9,288 Other costs of net revenues 2,092 2,919 7,119 12,207 GROSS PROFIT 168,874 91,626 Costs of sales and marketing Travel and entertainment 3,735 13,729 Telephone and communication 1,842 2,160 Dues, subscriptions and memberships 284 12,910 Other costs of sales and marketing 121,453 34,886 127,314 63,685 Cost of administration Legal and professional fees 35,843 59,725 Payroll expenses 51,042 127,982 Office expenses 10,843 16,043 insurance 547 1,145 Other cost of administration 7,007 15,021 105,282 219,916 TOTAL COSTS AND EXPENSES 232,596 283,601 OPERATING LOSS (63,722) (191,975) OTHER INCOME(EXPENSE) Refunds received and other fees - 1,000 Interest income - 168 interest expense (10,264) (8,791) TOTAL OTHER INCOME(EXPENSE) (10,264) (7,623) LOSS BEFORE PROVISION FOR INCOME TAXES (73,986) (199,598) Provision for income taxes - - NET LOSS $ (73,986) $ (199,598) Weighted Average Shares Outstanding  Basic and Diluted 178,420,495 176,715,000 Basic and Fully Diluted Net Loss Per Share $ (0.00) $ (0.00) The accompanying notes are an integral part of these financial statements LIFE EXCHANGE, INC AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOW (Unaudited) For the three months ended September 30, Cash Flows From Operating Activities NET INCOME(LOSS) $ (73,986) $ (199,598) Adjustments to reconcile to net loss to net cash used in operating activities Depreciation 1,364 1,541 Stock compensation 19,500 - Accrued interest expense 9,763 - Amortization of intangible assets 166 167 Allowance for bad debts - 1,807 Net Cash used by operations before changes in working capital (43,193) (196,083) Changes in operating assets and liabilities Trade accounts receivable 67,286 77,422 Prepaid expenses - (25,000) Trade accounts payable (19,513) 22,093 Accrued expenses, payroll and related taxes 11,625 28,350 Net cash provided by (used) in operating activities 16,205 (93,218) Cash Flow From Investing Activities Purchases of property equipment and improvements - - Net cash used in investing activities - - Cash Flow From Financing Activities Note proceeds- related party - - Net cash used in financing activities - - NET INCREASE (DECREASE) IN CASH 16,205 (93,218) CASH AT BEGINNING OF THE PERIOD 34,193 263,263 CASH AT THE END OF THE PERIOD $ 50,398 $ 170,045 SUPPLEMENTARY INFORMATION Cash paid for interest $ - $ - Cash paid for income taxes $ - $ - NON CASH INVESTING AND FINANCING ACTIVITIES Forgiven accrued salaries $ $ 144,218 The accompanying notes are an integral part of these financial statements LIFE EXCHANGE, INC. and SUBSIDIARIES Notes to Condensed Consolidated Financial Statements (Unaudited) NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Company Background On January 19, 2005 (“date of inception”), Life-Exchange, Inc. (“the Company”) was organized under the laws of the State of Delaware as a corporation. Life-Exchange, Inc. was established for the purposes of servicing the life settlement industry by creating an on-line business-to-business exchange platform, which will facilitate the brokering of secondary life insurance. On January 29, 2006, the Company began to trade publicly under the name Life Exchange, Inc. (OTC pink sheets: LFXG.PK). On September 27, 2007, the Company formed LFX Insurance Services, LLC (“LFXIS”) a Nevada limited liability corporation as a wholly-owned subsidiary. LFXIS was formed to process “structured finance” transactions related to the Company’s core life settlement business. Structured finance transactions involve an extension of the services provided to customer base for customer driven transactions executed through the Company’s exchange platform. Structured finance transactions involve utilizing the skill sets of the Company’s personnel to both advise and structure an appropriate transaction that accommodates the goals of the parties involved. The Company incurred minimal expenses in establishing the subsidiary. In July 2008, the Company formed four additional subsidiaries to facilitate its plans to further expand its service offerings. Filings with the State of Nevada began on June 3, 2008, however the organization activities were not completed until July 2008. The newly formed subsidiaries are as follows: LFX Brokerage LLC was formed to facilitate deeper market penetration into life settlement sell-side participants. This entity was formed to hold life settlement brokerage licenses and life insurance general agency licenses allowing us to offer expanded services as they relate to our core business of operating a life settlement exchange. These licenses also give us the flexibility to interact directly with policy owners and more efficiently address their market needs. LFX Acquisitions LLC was formed to facilitate deeper market penetration into life settlement buy-side participants. This entity was formed to hold life settlement provider licenses and provide better market access to financial institutions like banks and pension funds to our life settlement exchange. This entity will also allow us the ability to provide ongoing asset servicing to clients that require these services. LFX Capital Markets LLC was formed in anticipation of further regulatory developments that could bring greater oversight by FINRA to the life settlement market place. This entity will be licensed as a broker/dealer and will also be designed for providing trades in more advanced structured life settlement products that will be classified as securities. Having a broker/dealer license will also allow us to accept variable life insurance contracts, a sector of the market that we have not yet tapped. LFX Trading, LLC - was formed to hold all the technology related to our life settlement auction platform as well as the intellectual property we will be developing related to our electronic trading platform. This new entity will ultimately be responsible for receiving all transaction fees as they relate to auctions or trades through our systems. Going Concern It is uncertain whether the Company can consistently generate sufficient revenues to fund its operational costs. As shown in the accompanying financial statements, the Company realized a net loss from operations of $73,986 for the three months ended September 30, 2009 and a shareholders’ deficit of $647,042 which is an increase from $592,556 as of June 30, 2009. These factors raise substantial doubt about the Company’s ability to continue as a going concern. Management’s plans in regard to this matter are to continue to pursue structured finance transactions and if necessary to raise equity capital, seek debt financing and to form strategic relationships and alliances in order to continue the commercialization of its online exchange platform in an effort to generate sustainable positive cash flow. Until its online exchange platform becomes commercially viable or the newly formed structured finance transactions prove sustainable and continue to generate sufficient revenues, the Company must continue to rely upon debt and/or equity infusions in order to provide adequate liquidity to sustain its operations. However, there can be no assurance that management’s plans will be successful. The financial statements have been prepared on a “going concern” basis and accordingly do not include any adjustments that might result from the outcome of this uncertainty.
